Name: Commission Regulation (EEC) No 2851/88 of 15 September 1988 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulation (EEC) No 3143/85
 Type: Regulation
 Subject Matter: processed agricultural produce;  natural and applied sciences;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 256/44 Official Journal of the European Communities 16. 9 . 88 COMMISSION REGULATION (EEC) No 2851/88 of 15 September 1988 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulation (EEC) No 3143/85 HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 1 of Regulation (EEC) No 1609/88 is replaced by the following subparagraph : The butter referred to in Article 1 ( 1 ) of Regulation (EEC) No 3143/85 must have been taken into storage before 1 January 1986.' THE COMMISSION OF THE EUROPEAN ' COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 1609/88 (3), as amended by Regulation (EEC) No 2206/88 (4) fixes the date of entry into storage of butter sold under Commission Regulations (EEC) No 3143/85 (^ and (EEC) No 570/88 (6) ; whereas when Regulation (EEC) No 3143/85 is being amended regarding the amount of the reduction of the selling price it is appropriate, in order to avoid substantial speculative purchases, to reduce the quantity of butter available under this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 .(A OJ No L 110, 29 . 4. 1988 , p. 27. (3) OJ No L 143, 10 . 6 . 1988, p. 23. b) OJ No L 195, 23. 7. 1988, p. 60 . (*) OJ No L 298, 12. 11 . 1985, p. 9 . (6 OJ No L 55, 1 . 3 . 1988 , p. 31 .